Slip Op. 18-149


                UNITED STATES COURT OF INTERNATIONAL TRADE



 HEZE HUAYI CHEMICAL CO., LTD.,

                       Plaintiff,

                v.

 UNITED STATES,                                         Before: Jane A. Restani, Judge

                       Defendant.
                                                        Court No. 15-00027
 CLEARON CORP. AND OCCIDENTAL
 CHEMICAL CORPORATION,

                       Defendant-Intervenors




                                         JUDGMENT


       This case having been duly submitted for decision; and the court, after due deliberation

having rendered a decision herein; now therefore, in conformity with said decision it is hereby

       ORDERED, ADJUDGED, and DECREED that the Final Results of Redetermination

Pursuant to Court Remand, Ct. No. 15-00027, Doc. No. 84, by the United States Department of

Commerce are SUSTAINED.



                                                                   _/s/ Jane A. Restani______
                                                                   Jane A. Restani, Judge


Dated: October 24, 2018
       New York, New York